Citation Nr: 1131080	
Decision Date: 08/24/11    Archive Date: 09/07/11

DOCKET NO.  07-33 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for a left thigh condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1976 to February 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In August 2011, the Veteran submitted a waiver of initial RO consideration for all evidence submitted since the issuance of the Statement of the Case dated October 2007.  See 38 C.F.R. § 20.1304 (2010).

The issue of entitlement to service connection for a left thigh condition on the merits is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. An October 1999 rating decision that denied service connection for a left thigh condition was not appealed.

2. Additional evidence associated with the claims file since the October 1999 rating decision relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a left thigh condition. 


CONCLUSIONS OF LAW

1. The RO's decision of October 1999, which denied service connection for a left thigh condition, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R.  §§ 20.302, 20.1103 (2010).

2. Evidence received since the October 1999 determination is new and material, and the Veteran's claim for service connection for a left thigh condition is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

In light of the favorable determination with respect to whether new and material evidence has been submitted with regards to the claim for service connection for a left thigh condition, and the need to remand for additional development with regard to the merits of the case, no further discussion of VCAA compliance is needed. 

Analysis

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision and the appeal is perfected following issuance of a statement of the case.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.302, 20.1103 (2010).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

Furthermore, the Court of Appeals for the Federal Circuit has indicated that evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In this case, service connection for a left thigh condition was previously denied by an October 1999 rating decision because it was not shown that the Veteran suffered from a current, permanent, residual, or chronic disability as a result of his military service.  

The evidence of record at the time of that decision included the Veteran's service treatment records, an August 1999 private orthopedic treatment record, and a September 1999 VA examination.  The Veteran's service treatment records show that he suffered football-related injuries to his left lower extremity in November 1977 and in August 1978.  In November 1977, the Veteran suffered injuries to his lower left leg and left ankle.  Upon examination, there was no dislocation or edema, however, tenderness to palpitation was noted over the proximal fibula and dorsal surface.  X-rays of the lower left leg and ankle were within normal limits, however, a density of calcium was noted adjacent to the mid shaft of the fibula - possibly due to an old trauma with periosteal reaction.  The Veteran was diagnosed with a contusion of the lower left leg and a mild sprain.  

In August 1978, the Veteran was struck in the lateral thigh area during a football game.  Upon examination, pain, tenderness, and severe swelling were present from the meniscus area of the left knee to the mid femur.  X-rays of the femur were negative.  Following an orthopedic consultation, compartmental syndrome was ruled out and the Veteran was diagnosed with a contusion of the left anterior thigh.  

In September 1978, the Veteran underwent a Medical Board Examination due to decreased visual acuity.  The Veteran's Report of Past Medical History included swollen and painful joints, occasional cramps in the legs, an a broken left ankle in 1972.  The associated Report of Medical Examination was significant for discoloration of the left anterior thigh, some ecchymosis above the left patella, mild generalized swelling of the anterior thigh compartment, and stiffness of the left leg.  A neurological evaluation was within normal limits.  The Veteran was diagnosed with a left anterior thigh contusion with no compartmental syndrome or resulting sequellae.  

In August 1999, a private treatment record shows that the Veteran sought treatment for sensations of tingling and weakness in his left thigh area, especially with increased physical activity, which reportedly began one year prior.  The Veteran stated that the only injury to his left thigh area was a left thigh contusion sustained in a football game during service.  Following an essentially normal physical examination, the diagnostic impression was an old contusion and the Veteran's subjective complaints of tingling and weakness were unexplainable.  Shortly thereafter, a Biodex Assessment showed a very mild inconsistent deficit of the Veteran's left side with several readings showing that the left side was stronger than the right side.  The physician stated that the Veteran did not have any condition of the left thigh that would be ratable by American Medical Association guidelines.

In September 1999, the Veteran was afforded a VA examination.  It was noted that the Veteran sustained a left thigh injury during service, 21 years prior, and without any associated complaints until recently.  In regards to his symptomatology, the Veteran described a sensation of discomfort in his left thigh, which he had a difficult time describing.  The Veteran reported sharp pain in his left quadriceps when ambulating stairs and he stated that his left leg becomes fatigued quicker than his right leg.  He denied any associated injuries to the nerves, bony structures, and vascular structures.  He further denied experiencing muscle spasms in the left thigh area.  Upon physical examination, there was no evidence of tissue loss, atrophy, adhesions, tendon damage, or pain upon palpitation.  The Veteran's gait, range of motion, strength, pulses, muscle tone, symmetry, alignment, coordination, and muscle mass were all within normal limits.  The examiner stated that examination of the Veteran's left lower extremity was essentially normal with subjective complaints of pain and discomfort with movement.  

The evidence received subsequent to the October 1999 rating decision includes lay statements from the Veteran, private treatment records, and an article pertaining to leg injuries and the development of subsequent associated neurological manifestations.  In June 2006, a statement from the Veteran's private chiropractor, T.S.C., D.C., stated that neurological testing of the left lower extremity revealed left quadriceps femoris weakness and hypoesthesia over the L3 dermatome.  The chiropractor stated that he believes, with a high degree of medical certainty, that the Veteran's left quadriceps femoris injury is exacerbated by a L3 disc protrusion.  Also in June 2006, the Veteran submitted a statement about his in-service injury to his left thigh and his current symptoms of pain and fatigue in the same area affected by his left thigh injury during service.  He reported current symptoms of pain and weakness following increased physical activity, upon sitting for longer than an hour, and upon ambulation of stairs.  

In July 2007, the Veteran's private chiropractor submitted an additional statement indicating that given his familiarity with the Veteran's physical condition and given the absence of any other left thigh injuries, he believes, with a high degree of medical certainty, that the Veteran's left quadriceps femoris muscle injury is chronic in nature and is very often exacerbated by L3 disc protrusion.  The chiropractor stated that physical examinations of the Veteran's left lower extremity were significant for positive orthopedic tests of the lower back, grade 4 weakness of the left quadriceps femoris muscle, and hypoesthesia along the L3 dermatome.  

In May 2009, the Veteran submitted private physical therapy records, dated from February to March 2008.  Such records show left leg symptomatology such as chronic pain and tightness in the left thigh since a football-related left thigh injury during service, increased pain in the left thigh with physical activity, fatigue with ambulation, mild to moderate tenderness of the left tensor fasciae latae, mild diffuse pain in the left distal 1/3 quadriceps, and occasional aching in left quadriceps.  Diagnoses included left tensor fasciae latae tendonitis and quad pain, and bursitis of the left hip.  

In August 2011, the Veteran submitted an article purporting to show that sciatica symptoms can be caused by prior severe leg injuries.   

Presuming the credibility of the evidence for the sole purpose of determining whether new and material evidence has been received, the Board finds that some of the new evidence relates to an unestablished fact necessary to substantiate the claim for service connection for a left thigh condition and contributes "to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability".  See Hodge, supra.  Specifically, the Veteran has submitted clinical medical evidence of current diagnoses of left quadriceps femoris weakness and hypoesthesia, a left quad strain, and left tensor fasciae latae tendonitis, and statements received from the Veteran's private chiropractor further indicate that left quadriceps femoris weakness and hypoesthesia may be related to the Veteran's left thigh contusions sustained during service.  Such facts bear directly and substantially upon the specific matter under consideration, are neither cumulative nor redundant, relate to unestablished facts necessary to substantiate the claim, and raise a reasonable possibility of substantiating the claim for service connection for a left thigh condition.  Thus, after resolving all doubt in the Veteran's favor, such evidence is new and material, and the claim for service connection for a left thigh condition is reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a left thigh condition is reopened.


REMAND

Reopening the claim does not end the inquiry; rather, consideration of the claim on the merits is required.  However, after a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claim for service connection for a left thigh condition.

The Board notes that the Veteran has not been afforded a VA examination in order to determine the nature and etiology of any current left thigh condition.  The record reflects that the Veteran's current diagnoses pertaining to the left thigh include a left thigh strain, left tensor fasciae latae tendonitis, and left quadriceps femoris weakness and hypoesthesia.  In addition, statements received from the Veteran's private chiropractor attempt to relate such diagnoses to the Veteran's left thigh contusions sustained during service.  The Veteran should therefore be examined to determine the nature and etiology of any current left thigh condition and whether or not such is etiologically related to his military service.  See McClendon v. Nicholson, supra.  

In addition, that there appear to be outstanding private and VA treatment records.  Specifically, in June 2006, the Veteran submitted a VA Form 21-4142 - Authorization and Consent to obtain treatment records from his private chiropractor, T.S.C., D.C., for treatment of a left leg condition from January to June 2006.  Such records were never requested.  In July 2007, however, the RO requested that the Veteran submit an additional VA Form 21-4142 for T.S.C., as the June 2006 VA Form 21-4142 was outdated.  In August 2007, the Veteran responded that he did not have any additional evidence in support of his claim, however, he did not submit an updated VA Form 21-4142 for his private chiropractor as requested.  Furthermore, a February 2008 private physical therapy treatment record shows that the Veteran reported treatment for his left thigh condition by "Dr. Michael Cooper - chiropractic" for the last two years.  In this regard, the Board notes that the Veteran was treated by a private orthopedic physician, Dr. Michael Magginis, M.D., in August 1999, and in 2006 he was treated by a chiropractor, Tyrus S. Cooper, D.C.  Accordingly, upon remand, updated private treatment records should be requested from both the Veteran's private orthopedic physician, Dr. Michael Magginis, M.D., dating since August 1999, and from the Veteran's private chiropractor, Tyrus S. Cooper, D.C., dating since January 2006.  

Similarly, another February 2008 private physical therapy record shows that the Veteran underwent x-ray and MRI examinations in 2006.  The same record also shows that the Veteran was initially referred to physical therapy by Dr. Sexton.  A February 2008 prescription for an anti-inflammatory shows that it was written by Jennifer Sexton, a physician's assistant from Doctor's Care Summersville, located Summersville, South Carolina.  Accordingly, private treatment records, to include any x-rays and MRIs, from Doctor's Care Summersville should be obtained upon remand.  When VA is put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal.  See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski 2 Vet. App. 363 (1992).  

Finally, in May 2009, the Veteran submitted a statement indicating that he sought treatment for the claimed left thigh condition at the VA Medical Center in Charleston, South Carolina.  VA records are considered part of the record on appeal since they are within VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, the Veteran's VA treatment records should be obtained upon remand.  

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide authorization to obtain treatment records from chiropractor Tyrus S. Cooper, D.C., located in Charleston, South Carolina dating since January 2006, Doctor's Care Summerville, to include any relevant x-ray and MRI examinations and reports, located in Summerville, South Carolina, and from orthopedic physician Dr. Michael Maginnis, M.D., of Lowcountry Orthopaedics and Sports Medicine located in Charleston, South Carolina dating since August 1999.  

In addition, obtain relevant treatment records from the Ralph H. Johnson VA Medical Center located in Charleston, South Carolina.  

2. After the development requested above has been completed to the extent possible, schedule the Veteran for a VA orthopedic examination by a physician to determine the nature and extent of any current left thigh condition.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted and the results should be reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should identify all current left thigh conditions and opine as to whether any such left thigh condition(s) is at least as likely as not (50 percent probability or greater) is a residual of the reported in service injury or is otherwise related to his period of military duty.  A rationale for all opinions expressed should be provided.

3. After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


